Title: From George Washington to Jonathan Boucher, 4 May 1772
From: Washington, George
To: Boucher, Jonathan

 

Dear Sir
Mount Vernon May 4th 1772

After a tiresome, and in my opinion, a very unimportant Session, I return’d home about the middle of last Month accompanied by Colo. Bassett &ca.
The expediency of an American Episcopate was long, & warmly debated, and at length rejected. as a substitute, the House attempted to frame an Ecclesiastical Jurisdiction, to be composed of a President and four other Clergymen, who were to have full power and authority to hear and determine all matters & causes relative to the Clergy, and to be vested with the [power] of Suspension, deprivation, & visitation—From this jurisdiction an appeal was to be had to a Court of Delegates, to consist of an equal number of Clergymen & Laymen; but this Bill, after much canvassing, was put to Sleep, from an opinion that the Subject was of too much Importance to be hastily entered into at the end of a Session. An Act has passed this Session empowering Trustees (to be chosen by the Subscribers to the Scheme) to raise money by way of Subscription, & Lottery, for the purpose of opening, & extending the Navigation of Potomack from Tide Water, to Fort Cumberland; & for perpetuating the Toll arising from vessells to the adventurers in the Scheme—but the Execution of it must necessarily be suspended till some thing similar passes into a Law in your province. An Act has also passed for Erecting a Light House on Cape-Henry, from which I think the Shipping will derive great advantages—and a Bill went through the House, but rejected in the Council, for having Septennial Vestry’s, and a general dissolution of all those now in existance.
Herewith I send the Pamphlets you desird me to get, together with your Accts from both Printing Offices dischargd; both Printers being desired to forward your Gazettes for the future to the care of Mr Lowndes of Bladensburg.
I expected to have made you a visit soon after my return from Williamsburg, and to have gone from thence to Annopolis, but am a little uncertain now when it will be in my power to enjoy this pleasure; as I have business that will call me into Loudoun, Fauquier, and Berkley (one of the New Counties taken from Frederick, the other Dunmore) sometime between the middle,

& last of this month; & am now engaged in Fishing and other matters, which seems I think, to require my attendance. Mrs Washington presents her Compliments to you and Miss Boucher, to which please to add those of Dr Sir, Yr Most Obedt Hble Servt

Go: Washington

